IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-19-00155-CV

   IN RE WOODBINE PRODUCTION CORP., LOIN ENERGY CORP.,
     ACTIVA RESOURCES, LLC, FIVE STATES ENERGY CAPITAL
      FUND I, LLC, LARRY T. LONG, THE LONG TRUSTS, AND
                    LONG PROPERTIES TRUST


                                 Original Proceeding


                                        ORDER

       Relators’ motion for temporary relief was filed on May 17, 2019.            Relators’

motion for temporary relief is granted. See TEX. R. APP. P. 52.10(b). Accordingly, all

activity in the trial court is stayed until further order of this Court or the disposition of

this mandamus proceeding, whichever is earlier.


                                          PER CURIAM

Before Chief Justice Gray,
       And Justice Neill
Motion for temporary relief granted
Order issued and filed May 17, 2019